Case 7:18-cr-01829 Document 1 Filed on 10/21/18 in TXSD Page 1 of 2

AO 91 (Rev. 02/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Texas

 

 

United States of America )
v. ) .
Efrain GARClA-Hernandez ) Case No. q': \2 W\b 2\ q :\"
COB: l\/lexican Citizen )
YOB: 1981 )
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of 10/20/2018 in the county of HidalgO in the Southern District of

Texas , the defendant violated 21 U. S. C. § 952
, an offense described as follows:

 

Knowingly, Willfully and unlawfully imported from a place outside the United States, to Wit; the United Mexican States, to
a place in the United States, to Wit; Hidalgo, Texas, a controlled substance listed under Schedule ll, of the Controlled
Substance Act, to Wit; approximately nine point fifty six (9.56) Kilograms, gross Weight, of methamphetamine

This criminal complaint is based on these facts;
l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on October 20,
2018.

See Attachment "A"

d Continued on the attached sheet.

Submitted by reliable electronic means, _ _
sworn to and attested to teleponically S/ Fa'flma A|Khaflb
per F€d. R. CI‘.P. 4.1, and probable Complainant’s signature

cause found °n: Fatima Alkhatib, Hsl special Agem

Printed name and title

 

/\

Sworn to and executed by reliable electronic means.

Date; MS%“ "" \ ' /,p"/
/ Judge ’s signature

City and grate; l\/chllen, Texas U.S. l\/lagistrate Judge Juan F. Alanis

P)'intea' name and title

 

Case 7:18-cr-01829 Documeqt.,l mile%oizf\QF%/léz in TXSD Page 2 of 2

Attachment ” "

On October 20, 2018, United States (U.S.) Customs and Border Protection Officers (CBPOs) at the
Hidalgo, Texas Port of Entry (POE) encountered Efrain GARClA Hernandez as he presented himself for
inspection driving a red Ford Explorer with l\/lexican license plates. GARClA was the sole occupant of the
vehicle and at primary inspection, GARClA stated that he was traveling to Walmart to purchase a
wheelchair. GARClA claimed ownership of the vehicle he was driving. As GARClA handed back his entry
documents, CBPOs noticed his hands were shaking. GARClA gave a negative declaration for plants, fruits,
meats, currency, narcotics, tobacco and alcohol and was referred to secondary inspection for a
secondary inspection.

At the secondary inspection area, GARClA gave a negative declaration for plants, fruits, meats, currency,
narcotics, tobacco and alcohol. CBPOs conducted a seven-point inspection on the vehicle, which
revealed recent tampering to the gas tank. The vehicle was sent to the Z-portal for a non-intrusive
exam.

An X-ray scan of the vehicle using the Z-portal yielded inconclusive results. A CBP Canine Enforcement
Officer and his K-9 partner then performed an inspection ofthe vehicle resulting on an alert to the odor
of narcotics in the gas tank area. A search of the gas tank revealed twenty-two plastic containers of a
white crystal substance which tested positive for characteristics of methamphetamines in the amount of
9.56 kilograms.

Homeland Security investigations (HS|) Special Agents (SAs) responded to the port to interview GARClA.
GARClA was read his l\/liranda Rights from a pre-printed form in the Spanish language by SA lose Ovalle
witnessed by SA Eddie Ramirez and CBPO lesus Cuellar. GARClA waived his rights both orally and in
writing by signing the pre-printed form. GARClA voluntarily agreed to provide SAs with a statement.

GARClA stated that he knew he would be transporting what he believed to be marijuana into the U.S.
but claimed that he was forced by three unknown individuals to do it. GARClA was instructed to contact
the men once GARClA entered the U.S. so that GARClA could be given further instructions GARClA
stated that this was his first time transporting narcotics into the U.S. and that he had not been paid for
doing so.

